Case 4:19-cv-00577-ALM-KPJ Document 8-2 Filed 11/05/19 Page 1 of 2 PagelD #: 165

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
Sherman Division

ED BUTOWSKY,
Plaintiff,
Vv.
Case No:: 4:19-cv-00577
DOUGLAS H. WIGDOR, WIGDOR LLP,
ROD WHEELER,

Defendants.

 

DECLARATION OF DOUGLAS H. WIGDOR ON BEHALF OF WIGDOR LLP

I, Douglas Wigdor, hereby declare as follows:

1. My name is Douglas H. Wigdor. I am over eighteen years of age and am fully
competent and authorized in all respects to execute this affidavit on behalf of Wigdor LLP. 1
have personal knowledge of the facts hereinafter stated, which are true and correct, and if called
as a witness, would testify competently thereto.

2. I am the Founding Partner of the law firm Wigdor LLP.

3. Wigdor LLP is a New York-based litigation boutique, specializing in plaintiff’ s-
side employment litigation. The Firm presently has a total of 12 attorneys, one law clerk, and

approximately 12 support staff.

4, Wigdor LLP does not have an office or any other operations located in the State
of Texas.

5. | None of Wigdor LLP’s attorneys or staff are residents of the State of Texas.

6. Wigdor LLP does not own or rent any real or personal property located in the

State of Texas. Wigdor LLP has never owned or rented any real or personal property in Texas.

118880.000001 4819-6987-7675,1 ,
Case 4:19-cv-00577-ALM-KPJ Document 8-2 Filed 11/05/19 Page 2 of 2 PagelD #: 166

7. Wigdor LLP does not maintain a phone number in Texas, or with a Texas area
code.

8. Wigdor LLP does not pay taxes in the State of Texas.

9. Wigdor LLP does not receive any revenue from sources in the State of Texas.

10. | None of the attorneys practicing at Wigdor LLP are admitted to the State Bar of
Texas.

11. None of the attorneys practicing at Wigdor LLP are admitted to any of the four
United States District Courts located in Texas.

12. None of the attorneys practicing at Wigdor LLP has ever been admitted pro hac
vice to any court in Texas, state or federal.

13. Wigdor LLP has never filed any pleadings in a case in the State of Texas.

14. Wigdor LLP does not direct any marketing or business development efforts
specifically towards the State of Texas. Wigdor LLP has never purchased advertising from any.
newspapers, TV stations, radio stations, or other media outlets based in Texas,

15. Wigdor LLP has never sought coverage from any media outlets that exclusively
serve the State of Texas.

Pursuant to 28 U.S.C. § 1746, I declare under penalties of perjury that the foregoing is

true and correct. Executed this 1st day of November, 2019.

DIN

DOUGLAS WIGDOR
